                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

STUART FRITZ DOMINIQUE, an
individual, and on behalf of all other
similarly situated individuals

             Plaintiff,

v.                                                 Case No: 2:18-cv-231-FtM-38CM

CAPREIT, INC.,

             Defendant.


                                         ORDER

      This matter comes before the Court upon review of the Joint Motion to

Temporarily Stay All Court Deadlines By 90 Days filed on December 27, 2018. Doc.

38.   The parties request the Court stay all case management deadlines in this

matter for 90 days “to allow the [p]arties to negotiate a full settlement of this matter.”

Id. at 1. For the reasons stated below, the motion is granted.

      On April 9, 2018, Plaintiff filed this class action case against Defendant, and

filed an Amended Collective Action Complaint on June 26, 2018, alleging violations

of the Fair Labor Standards Act (“FLSA”).          See Docs. 1, 18.     Plaintiff alleges

Defendant failed to pay him and other employees overtime as required under the

FLSA. See Doc. 18 ¶¶ 7-15. On November 29, 2018, the Court entered a Case

Management and Scheduling Order (“CMSO”) setting the deadline for Plaintiff to

move for class certification for February 8, 2019; the discovery deadline for July 2,

2019; and a trial term beginning December 2, 2019. Doc. 37 at 1-2. The parties
seek to stay the CMSO deadlines for 90 days while they continue settlement

discussions. Doc. 38 at 1.

      “The power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248,

254 (1936); see also Ricks v. Allied Interstate, LLC, No. 3:16-cv-00205-HES-PDB,

2016 WL 4505173, at *1 (M.D. Fla. July 11, 2016). This is best accomplished by the

“exercise of judgment, which must weigh competing interests and maintain an even

balance.” Landis, 299 U.S. at 255. A stay is proper where its scope is properly

limited and not “immoderate.” Ortega Trujillo v. Conover & Co. Communications,

Inc., 221 F.3d 1262, 1264 (11th Cir. 2000) (citing CTI-Container Leasing Corp. v.

Uiterwyk Corp., 685 F.2d 1284, 1288 (11th Cir. 1982)).

      Here, the Court finds good cause to grant the motion and stay the CMSO

deadlines for 90 days. The parties are seeking the stay in order to attempt to fully

settle the case, thereby rendering discovery and all other CMSO deadlines

unnecessary. See Doc. 38 at 1. The parties state they have “agreed to engage in

targeted informal discovery and settlement discussions in an effort to resolve this

case[.]” Id. at 1-2. Further, the requested stay is limited in time and scope and not

“immoderate” as the stay is limited to 90 days and for the purpose of the parties

executing their informal discovery and settlement plan. See Ortega Trujillo, 221

F.3d at 1264.   Thus, based on the totality of the circumstances and because the




                                         -2-
parties jointly filed the motion, the Court will stay the CMSO deadlines for 90 days.

The parties shall file a status report on or before April 10, 2019.

        ACCORDINGLY, it is

        ORDERED:

        1.   The Joint Motion to Temporarily Stay All Court Deadlines By 90 Days

(Doc. 38) is GRANTED.

        2.   The Clerk is directed to add a stay flag to the docket.

        3.   The remaining deadlines in the CMSO (Doc. 37) are STAYED for 90 days

or until further Order of the Court.

        4.   The parties shall file a status report with the Court on or before April

10, 2019.

        DONE and ORDERED in Fort Myers, Florida on this 10th day of January,

2019.




Copies:
Counsel of record




                                          -3-
